

116 HR 4441 IH: To amend titles 49 and 10, United States Code, to provide for the authority of the Commissioner of U.S. Customs and Border protection with respect to national security determinations concerning wind turbines proposed to be constructed in the United States in bodies of water that border Canada, and for other purposes.
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4441IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Collins of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 49 and 10, United States Code, to provide for the authority of the Commissioner of
			 U.S. Customs and Border protection with respect to national security
			 determinations concerning wind turbines proposed to be constructed in the
			 United States in bodies of water that border Canada, and for other
			 purposes.
	
		1.U.S. Customs and Border Protection determinations with respect to wind turbines proposed to be
			 constructed in United States water bordering Canada
 (a)Inclusion of CBP in certain national security determinationsSection 44718 of title 49, United States Code, is amended— (1)in subsection (a)(3) by inserting , and in the case of a covered wind turbine, the Commissioner of U.S. Customs and Border Protection after Secretary of Defense;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by inserting , and in the case of a covered wind turbine, the Commissioner of U.S. Customs and Border Protection after Secretary of Defense; and (ii)in subparagraph (B), by inserting , and in the case of a covered wind turbine, the Commissioner of U.S. Customs and Border Protection, after Secretary of Defense;
 (B)in paragraph (2), by inserting , and in the case of a covered wind turbine, the Commissioner of U.S. Customs and Border Protection, after Secretary of Defense; and
 (C)in paragraph (3), by inserting , and in the case of a covered wind turbine, the Commissioner of U.S. Customs and Border Protection, after Secretary of Defense;
 (3)in subsection (f), by inserting , and in the case of a covered wind turbine, the Commissioner of U.S. Customs and Border Protection, after Secretary of Defense; and
 (4)in subsection (h), by adding at the end the following new paragraph:  (3)Covered wind turbineThe term covered wind turbine means a wind turbine proposed to be constructed in the United States in a body of water that borders Canada..
 (b)DOD consultation with CBPSection 183a(e) of title 10, United States Code, is amended by adding at the end the following new paragraph:
				
 (5)In the case of an energy project filed with the Secretary of Transportation pursuant to section 44718 of title 19 for the proposed construction of a wind turbine in a location in the United States in a body of water that borders Canada, the Secretary of Defense shall consult with the Commissioner of U.S. Customs and Border protection in carrying out this subsection..
			